Citation Nr: 1810212	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include bilateral incipient senile cataracts, refractive error, mild dry eyes, and blephartis, to include as secondary to service-connected diabetes mellitus, Type II.  

2.  Entitlement to service connection for a right arm disability.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, Type II.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1968 to April 1970.  The Veteran also served honorably with the United States Army National Guard from September 2002 to September 2004, and from July 2006 to January 2008.  The Veteran received the Global War on Terrorism Service Medal and the Iraq Campaign Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied entitlement to service connection for disabilities of the eye, a right arm condition, erectile dysfunction, and entitlement to TDIU benefits.  

The Board notes that in a September 2009 statement, the Veteran asserted that he suffered secondary conditions as a result of his diabetes mellitus.  In a May 2012 rating decision, the RO granted service connection for diabetes mellitus, Type II.  Thus, the issues have been recharacterized accordingly on the title page.  

The Board further notes that the record reflects that the Veteran filed a notice of disagreement in conjunction with the denials of an increased rating for depression, as well as entitlement to service connection for migraine headaches, essential hypertension, and a left foot disability; however, the Veteran did not perfect an appeal for any of these claims.  In May 2012, the RO granted entitlement to service connection for hypertension as part of the Veteran's service-connected diabetes mellitus, Type II.  Therefore, these particular issues are not before the Board at this time.  

In June 2017, the Board remanded the Veteran's claims currently on appeal for further evidentiary development.  The matter is now before the Board again.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

A.  Eye Disability

The Veteran was initially afforded a VA examination for his eye disability in October 2009.  In June 2017, the Board remanded this issue for an additional VA examination, as the October 2009 VA opinion regarding the etiology of the Veteran's eye disability was inadequate because the examiner did not provide a rationale for any of the opinions offered.  Thus, the Veteran was provided with an additional VA examination for his eye disability in June 2017.  

The June 2017 VA examiner provided diagnoses of bilateral nuclear sclerosis, left nasal pinguecula, and bilateral dry eye.  The examiner noted that the Veteran's reduction in visual acuity was due to refractive error, and that there was no evidence of diabetic retinopathy or macular edema.  In reaching this conclusion, the examiner noted that according to the 2010 rating decision, the Veteran was not service-connected for diabetes mellitus.  As previously mentioned, the Veteran was in fact service-connected for diabetes mellitus at a later time by way of a May 2012 rating decision; thus, the Board finds that remand for an addendum opinion is warranted, as the June 2017 VA examiner did not base her opinion on the Veteran's complete record.  Notably, the examiner did not review a significant part of the record with regard to this particular claim, as the Veteran contends that his eye disability is related to his service-connected diabetes mellitus, Type II.  

Therefore, an addendum opinion based upon the complete evidence of record is necessary for the examiner to re-address whether the Veteran's eye disability was aggravated beyond the natural scope of the disease process by his service-connected diabetes.  

B.  Right Arm Disability and Erectile Dysfunction

Turning to the issues of entitlement to service connection for a right arm disability and erectile dysfunction, the Board notes that the Veteran has never been afforded a VA examination specifically for these claimed conditions currently on appeal.  

With regard to the claim for a right arm disability, the Board notes that the Veteran was afforded a VA examination for an evaluation of his joints in January 2009.  At this time, the Veteran's right hand and right wrist were examined; however, the VA examiner neither examined the Veteran's right arm, nor did he provide an opinion with regard to the right arm.  The Board further notes that in a November 2008 deferred rating decision, the RO specified that in addition to an examination of the Veteran's right wrist condition, his right arm should be evaluated as well.  The record does not reflect that the Veteran has been afforded a VA examination for his right arm disability.  As the right wrist and right arm are distinct body parts, the Board finds that a VA examination addressing the Veteran's right arm disability is warranted.  As such an examination has not been provided to the Veteran, the record contains insufficient information to make a decision on the appeal.  

Similarly, with regard to the issue of entitlement to service connection for erectile dysfunction, the Board notes that the Veteran has never received a VA examination to determine whether this disability is etiologically related to active service, to include as due to his service-connected diabetes mellitus.  As the Veteran has contended throughout the appeal that he suffers from erectile dysfunction, and he is already service-connected for diabetes mellitus, the Boards finds that he should be afforded a VA examination for this claimed disability to determine, in part, whether it is related to his diabetes.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  

As the Veteran has not been afforded a VA examination for either the claimed arm disability or erectile dysfunction condition on appeal, and the Board lacks the medical expertise to provide an opinion, remand for a VA examination for each claimed condition is warranted.  

C.  TDIU

Finally, consideration of the Veteran's claim for entitlement to TDIU benefits is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veteran's claims for service connection for an eye disability, arm disability, and erectile dysfunction.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  

On remand, the AOJ should make appropriate efforts to ensure that all pertinent private treatment records and any updated VA records are associated with the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  After any additional documents are obtained and associated with the claims file, return the claims file to the VA examiner who conducted the June 2017 examination for an eye disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  If the June 2017 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.  The examiner is asked to provide an opinion as to the following:  

(a) Identify all current eye disabilities associated with the Veteran.  

(b) Is it at least as likely as not (50 percent probability or greater) that any identified eye disability manifested during, or as a result of, active military service?  

(c) Is it at least as likely as not (50 percent probability or greater) that any eye disability was either caused or aggravated beyond the natural progression by the Veteran's service-connected diabetes mellitus, Type II?  If aggravation is found, what is the baseline level of disability prior to the aggravation, and to what degree of additional impairment is attributable to aggravation by the service-connected disability?  

A complete rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of his claimed right arm disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current right arm disabilities associated with the Veteran.  

(b) Is it at least as likely as not (50 percent probability or greater) that any identified right arm disability manifested during, or as a result of, active military service?  

A complete rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  Lastly, the Veteran should be scheduled for a VA examination before an appropriate physician to determine the nature and etiology of any current diagnosis of erectile dysfunction.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Is it at least as likely as not (50 percent probability or greater) that any identified erectile dysfunction manifested during, or as a result of, active military service?  

(b) Is it at least as likely as not (50 percent probability or greater) that any identified erectile dysfunction was either caused or aggravated beyond the natural progression by the Veteran's service-connected diabetes mellitus, Type II?  If aggravation is found, what is the baseline level of disability prior to the aggravation, and to what degree of additional impairment is attributable to aggravation by the service-connected disability?  

A complete rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing all indicated development, the Veteran's claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



